DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recites in lines 1-2 “...sensing a physiological parameter with a sensory element...”.  Claim 2 is dependent off of claim 1, which also claims “a motion sensor” in line 9. It is unclear if the sensing element of claim 2 is the motion sensor of claim 1 or an additional sensor. Claim 2 should be clear whether the sensory element is an additional sensory element or the motion sensor of claim 1, which is then claimed to be disposed on or within a panel. For examination purposes, claim 2 will be interrupted where the motion sensor of  claim 1 is the sensory element of claim 2.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the patient’s joint" in line 10.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 previously recites “a patient” and “a wound or incision” but not the joint. For examiner’s the limitation will be examined as “a joint of the patient”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2015/0351690 to Toth in view of U.S. Patent Publication 2008/0262543 to Bangera
As to claim 1, Toth discloses a method of treating a wound or incision (paragraph 170), the method comprising: adhering a first panel (the left side of patch 210, figure 2b, in the “after a wound closure operation” of paragraph 170) of a wound or incision closure apparatus adjacent a first lateral side of the wound or incision; adhering a second panel of the closure apparatus adjacent a second lateral side of the wound or incision (the right side of patch 210, figure 2b, in the “after a wound closure operation” of paragraph 170)); and providing a therapy to a patient with a therapeutic element (the one or more sensors and/or electrode 218a-d, paragraph 319, and/or electrodes 255a,b paragraph 317) disposed on or within one or more of the first or second panels, the therapeutic element comprising a motion sensor (218a-d, paragraph 319,320, figure 2a-d) configured to detect a range of motion of the patient’s joint to monitor the patient’s joint after surgery (paragraph 144,148,149,177, 315,316, the patch and module of figures 2a-d is used to monitor and detect a range of motion of a joint), but is silent about the specific step of drawing the first and second panels laterally together to draw the first lateral side and the second lateral side of the wound or incision together. 
Bangera teaches a similar method (tissue approximation with devices with sensors, abstract, paragraph 50) having adhering a first and second panels of closure apparatus adjacent a wound or incision, and drawing the first and second panels laterally together to draw the first lateral side and the second lateral side of the wound or incision together (paragraph 47) for the purpose of using a similar mechanism for closing a wound. The patch of Toth is similar to the mechanism of Bangera (adhesive tissue anchors), and can be used as taught by Bangera to approximate the sides of a wound together in the “wound closure” of Toth. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the method step of Bangera of drawing the first and second panels laterally together in the method with the patch of Toth in order for using a similar mechanism for closing a wound.
As to claim 2, with the method of Toth and Bangera above, Toth discloses sensing a physiological parameter with a sensory element disposed on or within one or more of the first or second panels (figure 2b,c, the electrodes 255a,b, 218a-d).
As to claim 3, with the method of Toth and Bangera above, Toth discloses the therapy comprises one or more of phototherapy, vibration therapy, ultrasound therapy, drug delivery, heat therapy, cooling therapy, or electrical therapy (paragraph 209).
As to claim 4, with the method of Toth and Bangera above, Toth discloses transmitting the sensed physiological parameter to an external receiving device (paragraph 21-23, 41, 47, 320-322).
As to claim 5, with the method of Toth and Bangera above, Toth discloses the external receiving device comprises one or more of a workstation, a personal computer, a laptop computer, a tablet computer, a smartphone, a wearable computer, or a dedicated receiver (paragraph 48).
As to claim 6, with the method of Toth and Bangera above, Toth discloses the physiological parameter comprises one or more of temperature, motion, moisture, pressure, the concentration of a physiological marker, pH, oxygen levels, carbon dioxide levels, or glucose levels (paragraph 42).
As to claim 7, with the method of Toth and Bangera above, Toth discloses the motion sensor comprises a mechanical motion sensor, and wherein the closure  apparatus is configured to send an alert regarding a patient’s range or frequency of mobility of the patient’s joint (paragraph 42, 66, 103, 144,148,149,177).
As to claim 8, with the method of Toth and Bangera above, Toth discloses a visual indicator is used to indicate an amount or degree of motion of the patient’s joint (paragraph 66).
As to claim 9, with the method of Toth and Bangera above, Toth discloses an audible indicator is used to indicate an amount or degree of motion of the patient’s joint (paragraph 66).
As to claim 14, with the method of Toth and Bangera above, Toth discloses comprising transmitting the detected range of motion of the patient’s joint to an external device (21-23, 41, 47, 320-322).
As to claim 15, with the method of Toth and Bangera above, Toth discloses the external device comprises one or more of a workstation, a personal computer, a laptop computer, a tablet computer, a smartphone, a wearable computer, or a dedicated receiver (paragraph 48).
As to claim 16, with the method of Toth and Bangera above, Toth discloses the motion sensor comprises one or more of a strain gauge, an electromechanical sensor, an electromagnetic sensor, an accelerometer, or an optical sensor (paragraph 42, 66, 103, 144,148,149,177.).
As to claim 17, with the method of Toth and Bangera above, Toth discloses the sensory element comprises one or more of a thermometer, a chemical sensor, or a pressure sensor (paragraph 42).
As to claim 18, with the method of Toth and Bangera above, Toth discloses the chemical sensor is configured to measure one or more of blood composition, transcutaneous oxygen, transcutaneous carbon dioxide, glucose levels, or pH (paragraph 65).
As to claim 19, with the method of Toth and Bangera above, Toth discloses a second therapeutic element which comprises one or more of a light source for phototherapy, a mechanical vibration element, an ultrasound device, a drug delivery element, a heating element, a cooling element, an electrifying element, or an ultrasound source (paragraph 209).
As to claim 20, with the method of Toth and Bangera above, Toth discloses the closure apparatus further comprises a removable or attachable portion, and wherein the second therapeutic element is attached to the removable or attachable portion (paragraph 94, 95, 258).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 3,971,384 to Hasson (as cited patent reference 11, in the IDS filed 03/10/2021), U.S. Patent 4,038,989 to Romero-Sierra (as cited patent reference 13 in the in the IDS filed 03/10/2021), U.S. Patent Publication 2005/0020957 to Lesner (as cited publication reference 71, in the IDS filed 03/10/2021), U.S. Patent Publication 2014/0316323 to Kanevsky (as cited publication reference 108 in the IDS filed 03/10/2021), U.S. Patent Publication 2015/0051530 to Noda all disclose similar methods capable of rendering obvious or providing evince on the claim of record. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771